--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXECUTION VERSION


SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of February
16, 2018, between AIT Therapeutics, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement: the following terms have the meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.6.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors”          means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Chief Scientist” shall have the meaning ascribed to that term in Section 3.1(d)
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1(a).
 
“Closing Date” the Trading Day following the Trading Day on which all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) the Purchasers’ obligations to pay
their respective (A) Purchase Price and (B) Tranche A Exercise Amount as to the
Closing and (ii) the Company’s obligations to deliver the Warrants issuable at
the Closing, in each case, have been satisfied or waived.
 
 

--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Latham & Watkins LLP.
 
“Company IP Counsel” means Elmore Patent Law Group, PC, with offices located at
484 Groton Road, Westford, MA 01886.
 
“Company Israeli Counsel” means Doron, Tikotzky, Kantor, Gutman & Amit Gross,
with offices located at B.S.R. 4 Tower, 33 Floor, 7 Metsada Street, Bnei Brak
5126112 Israel.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Escrow Agent” means Signature Bank, with offices located at 261 Madison Avenue,
New York, New York 10016.
 
“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company, the Escrow Agent and the Placement Agent
pursuant to which the Purchasers shall deposit their respective (i) Purchase
Price and (ii) Tranche A Exercise Amounts with the Escrow Agent to be applied to
the transactions contemplated hereunder.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.


“FDA” shall have the meaning ascribed to such term in Section 3.1(ii).
 
“FDCA” shall have the meaning ascribed to such term in Section 3.1(ii).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
2

--------------------------------------------------------------------------------

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).


“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).


“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Pharmaceutical Product” shall have the meaning ascribed to such term in Section
3.1(ii).
 
“Placement Agent” means Laidlaw & Co. (UK) Ltd.


 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).
 
“Purchase Price” equals $0.01 per Warrant Share.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Warrant Shares by each Purchaser as provided for in the Registration Rights
Agreement.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


3

--------------------------------------------------------------------------------

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Warrant Shares issuable upon exercise
in full of all Warrants, ignoring any exercise limits set forth therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).


“Securities” means the Warrants, and the Warrant Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




“Sheppard Mullin” means Sheppard, Mullin, Richter & Hampton, LLP with offices at
30 Rockefeller Plaza, New York, New York 10112.


“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange, the OTC Bulletin Board, OTC.QB or
the Pink Sheets (or any successors to any of the foregoing).


“Tranche A Exercise Amount” means, as to each Purchaser, the amount specified
across from such Purchaser’s name on Schedule 1 attached hereto under the
heading “Tranche A Exercise Amount” in United States dollars and in immediately
available funds.


4

--------------------------------------------------------------------------------

“Tranche A Warrants” means, collectively, the common stock purchase warrants
identified as “Tranche A” on the Warrants.


“Tranche A Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Tranche A Warrants.


“Tranche B Warrants” means, collectively, the common stock purchase warrants
identified as “Tranche B” on the Warrants.


“Tranche B Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Tranche B Warrants.


“Transaction Documents” means this Agreement, with respect to each Purchaser,
such Purchaser’s Warrants, the Registration Rights Agreement and the Escrow
Agreement.


“Transfer Agent” means Action Stock Transfer, the current transfer agent of the
Company, with a mailing address of 2469 E. Fort Union Blvd, Suite 214, Salt Lake
City, UT 84121 and a facsimile number of 801.274.1099, and any successor
transfer agent of the Company.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchasers of a majority
in interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
 
“Warrants” means, collectively, the Tranche A Warrants and the Tranche B
Warrants, in the form of Exhibit B attached hereto and delivered to the
Purchasers at Closing in accordance with Section 2.2(a) hereof.
 
“Warrant Shares” means, collectively, the Tranche A Warrant Shares and the
Tranche B Warrant Shares.
 
5

--------------------------------------------------------------------------------

ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, collectively agree to purchase
Warrants to purchase 4,599,604 shares of Common Stock. In consideration for the
Purchase Price, each Purchaser will receive a Warrant to purchase the amount of
shares of Common Stock equal to the sum of the number of Tranche A Warrant
Shares and Tranche B Warrant Shares set forth across from such Purchaser’s name
on Schedule 1 attached hereto. At the Closing (i) each Purchaser shall deliver
to the Escrow Agent such Purchaser’s (A) Purchase Price and (B) Tranche A
Exercise Amount, each as set forth across from such Purchaser’s name on Schedule
1 attached hereto, (ii) the Company shall deliver to each Purchaser its
respective Warrants as set forth on Schedule 1 attached hereto and (iii) the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Sheppard Mullin or such other location as the parties shall mutually
agree and the Placement Agent shall deliver to the Escrow Agent the Form of
Escrow Release Notice (as defined in the Escrow Agreement), duly executed.
 

2.2
Deliveries.

 
(a)           On or prior to the Closing Date (unless otherwise indicated
below), the Company shall deliver or cause to be delivered to each Purchaser and
the Placement Agent the following:
 

(i)
at Closing, this Agreement duly executed by the Company;

 
(ii)          at Closing, a legal opinion of Company Counsel, substantially in
the form of Exhibit C attached hereto;
 
(iii)         at Closing, a legal opinion of Company Israeli Counsel,
substantially in the form of Exhibit D attached hereto;
 
(iv)         at Closing, a legal opinion of Company IP Counsel, substantially in
the form of Exhibit E attached hereto.
 
(v)          at Closing, a Warrant registered in the name of such Purchaser to
purchase the number of (1) Tranche A Warrant Shares and (2) Tranche B Warrant
Shares, each as set forth across from such Purchaser’s name on Schedule 1
attached hereto, and each with an exercise price equal to $4.25 per share,
subject to adjustment therein; and
 
(vi)         at Closing, the Registration Rights Agreement duly executed by the
Company.
 
(b)           On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company or the Escrow Agent, as applicable, the
following:
 

(i)
to the Company, this Agreement duly executed by such Purchaser;

 
6

--------------------------------------------------------------------------------

(ii)          to the Escrow Agent, via wire transfer of immediately available
funds to the account specified in the Escrow Agreement and set forth on Exhibit
F hereto, such Purchaser’s (1) Purchase Price and (2) Tranche A Exercise Amount,
each as set forth across from such Purchaser’s name on Schedule 1 attached
hereto;
 
(iii)         to the Company, a duly executed Notice of Exercise with respect to
the total amount of such Purchaser’s Tranche A Warrant Shares; and
 
(iv)         to the Company, the Registration Rights Agreement duly executed by
such Purchaser.
 

2.3
Closing Conditions.

 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects (or, to the extent
representations or warranties are already qualified by materiality or Material
Adverse Effect, in all respects) on the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate in all material respects as of such
date);
 
(ii)          all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the applicable Closing Date shall have
been performed; and
 
(iii)         the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The respective obligations of the Purchasers hereunder in
connection with each Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects (or, to the extent
representations or warranties are already qualified by materiality or Material
Adverse Effect, in all respects) when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed pursuant to the Transaction Documents at or prior to the Closing
Date shall have been performed;
 
(iii)         the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;
 
(v)          from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
7

--------------------------------------------------------------------------------

 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in the SEC Reports filed prior to the date hereof or the Disclosure
Schedules to these representations and warranties delivered by the Company to
the Purchasers (the “Disclosure Schedules”), which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to each Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect Subsidiaries of the
Company are set forth on Schedule 3.1(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”; provided, however, that changes in the trading price
of the Common Stock shall not, in and of itself, constitute a Material Adverse
Effect) and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification. No Subsidiary has been designated as a “breaching
company” (within the meaning of the Israeli Companies Law) by the Registrar of
Companies of the State of Israel.
 
8

--------------------------------------------------------------------------------

(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to receipt of the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority, domestic or foreign (each, a “Governmental Entity”), to which the
Company or a Subsidiary is subject or by which any property or asset of the
Company or a Subsidiary is bound or affected; (including federal and state
securities laws and regulations), including any instrument of approval granted
to it by the Office of the Chief Scientist of the Israeli Ministry of Economy
(the “Chief Scientist”) or any instrument of approval granted to the Company or
any Subsidiary by the Investment Center of the Israeli Ministry of Economy;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------

(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.5 of this Agreement,
(ii) the filing with the Commission pursuant to the Registration Rights
Agreement, (iii) any notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Securities and the listing of the
Warrant Shares for trading thereon in the time and manner required thereby, (iv)
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws and (v) the approvals set forth on
Schedule 3.1(e) (collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Warrants are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, free and clear of all Liens other
than restrictions on transfer provided for in the Transaction Documents.  The
Warrant Shares, when issued in accordance with the terms of the Warrants, will
be validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Warrant
Shares at least equal to the Required Minimum on the date hereof.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g).  Other than as set forth on Schedule 3.1(g), the Company has
not issued any capital stock since the date of its most recently filed Quarterly
Report on Form 10-Q, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except (i) for options to purchase
Common Stock or other equity awards (including restricted stock units) issued to
employees and members of the Company’s Board of Directors pursuant to the equity
compensation plans or arrangements disclosed in the SEC Reports and (ii) for
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company disclosed in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary.  Except as set forth on Schedule 3.1(g), the issuance
and sale of the Securities will not obligate the Company or any Subsidiary to
issue shares of Common Stock or other securities to any Person and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. There are no
outstanding securities or instruments of the Company or any Subsidiary that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem a security of the Company or such
Subsidiary. The Company does not have any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
10

--------------------------------------------------------------------------------

(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the 12 calendar months preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein and any prospectus, prospectus
supplement, amendment or supplement filed in relation thereto,  being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i)            Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (including
those that are contingent) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting (other than in
accordance with pronouncements under GAAP), (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.
 
11

--------------------------------------------------------------------------------

(j)            Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
(k)           Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary, which could reasonably be expected to result in a Material
Adverse Effect.  None of the Company’s or its Subsidiaries’ employees is a
member of a union that relates to such employee’s relationship with the Company
or such Subsidiary, and neither the Company nor any of its Subsidiaries is a
party to a collective bargaining agreement, and the Company and its Subsidiaries
believe that their relationships with their employees are good.  To the
knowledge of the Company, no executive officer of the Company or any Subsidiary,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters. 
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
12

--------------------------------------------------------------------------------

(l)            Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries have received any notice denying, revoking
or modifying any “benefited enterprise” status with respect to any of the
Company or any of the Subsidiary’s facilities or operations or with respect to
any grants or benefits from the Chief Scientist or the Israeli Tax Authority
(including, in all such cases, notice of proceedings or investigations related
thereto). All information supplied by the Company and its Subsidiaries with
respect to the applications or notifications relating to such “benefited
enterprise” status and to grants and benefits from the Chief Scientist and/or
the Israeli Tax Authority was true, correct and complete in all material
respects when supplied to the appropriate authorities.
 
(m)          Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(n)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
13

--------------------------------------------------------------------------------

(o)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance in all material respects.
 
(p)           Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have reasonably
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  The Company and its Subsidiaries have taken reasonable
measures to maintain the Intellectual Property Rights as necessary or required
for use in connection with their respective businesses except where failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect..  Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(q)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage amounts consistent with industry
norms.  Neither the Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
14

--------------------------------------------------------------------------------

(r)            Transactions With Affiliates and Employees.  None of the officers
or directors of the Company or any Subsidiary and, to the knowledge of the
Company, none of the employees of the Company or any Subsidiary is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, providing for
the borrowing of money from or lending of money to or requiring payments to or
from any officer, director or such employee or, to the knowledge of the Company,
any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee, stockholder, member or
partner, in each case in excess of $120,000 other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
(s)           Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance in all material respects with any and all
applicable requirements to the Company of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to provide reasonable assurance that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its Subsidiaries
that have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.
 
15

--------------------------------------------------------------------------------

(t)            Certain Fees.  Other than the compensation payable to each entity
set forth on Schedule 3.1(t) hereto (including the compensation payable to the
Placement Agent), in each case, in the amounts set forth on Schedule 3.1(t)
hereto, no brokerage or finder’s fees or commissions are or will be payable by
the Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  To the knowledge of
the Company, the Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section (other than such fees or commissions owed by a
Purchaser pursuant to agreements entered into by such Purchaser, which fees or
commission shall be the sole responsibility of such Purchaser) that may be due
in connection with the transactions contemplated by the Transaction Documents.
 
(u)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities pursuant to the terms hereunder does not contravene any applicable
rules and regulations of the Trading Market.
 
(v)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(w)          Registration Rights.  Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary.
 
(x)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not, upon issuance of the Securities, be in compliance with all such listing and
maintenance requirements. The Common Stock is currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.
 
(y)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti‑takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
16

--------------------------------------------------------------------------------

(z)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
(aa)         No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(bb)        Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed, or secured
the extension for the filing of, all United States federal, state and local
income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim.
 
(cc)         No General Solicitation.  Neither the Company nor to the Company’s
knowledge any Person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising. 
Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3.2, The Company has offered the Securities for sale only to
the Purchasers and certain other “accredited investors” within the meaning of
Rule 501 under the Securities Act.
 
17

--------------------------------------------------------------------------------

(dd)         Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is  in violation of law or (iv) violated in any
material respect any provision of FCPA. The foregoing representations and
warranties shall also be deemed given regarding laws of non-U.S. jurisdictions
similar to the FCPA, including, without limitation, Sections 291 and 291A of the
Israel Penal Law, 5737-1977 and the rules and regulations thereunder.
 
(ee)         Accountants.  The Company’s accounting firm is set forth in the SEC
Reports.  To the knowledge and belief of the Company, such accounting firm: (i)
is a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending December 31,
2016.
 
(ff)          Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(gg)         Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders’
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
18

--------------------------------------------------------------------------------

(hh)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(ii)           FDA.  As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect.  There is no pending,
completed or, to the Company's knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
Governmental Entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect. 
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product, produced or marketed by the Company nor has the FDA expressed
any concern as to approving or clearing for marketing any product being
developed  by the Company.
 
19

--------------------------------------------------------------------------------

(jj)           Stock Option Plans. Each stock option granted by the Company
under the Company’s stock option plan was granted (i) in accordance with the
terms of the Company’s stock option plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under the Company’s stock option plan has been backdated.  The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Company or its Subsidiaries
or their financial results or prospects.
 
(kk)         Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).
 
(ll)           U.S. Real Property Holding Corporation.  The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
(mm)       Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(nn)         Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of including
those of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the Israel Prohibition on Money
Laundering Law, 5760-2000 and Prohibition on Money Laundering Order, 5761-2001,
the Israel Prohibition on Funding of Terrorism Law, 5765-2005 and the
regulations and decrees promulgated thereunder, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity  (collectively, the “Money Laundering Laws”), and no
Action or Proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company and any Subsidiary with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company and any
Subsidiary, threatened.
 
20

--------------------------------------------------------------------------------

(oo)         No Disqualification Events.  With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an "Issuer
Covered Person" and, together, "Issuer Covered Persons") is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a "Disqualification Event"), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the
Purchasers a copy of any disclosures provided thereunder
 
(pp)         Other Covered Persons. Other than the entities listed on Schedule
3.1(t) (including the Placement Agent),  the Company is not aware of any person
(other than any Issuer Covered Person) that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of any Regulation D Securities.
 
(qq)         Notice of Disqualification Events. The Company will notify the
Purchasers and the Placement Agent in writing, prior to the Closing Date of (i)
any Disqualification Event relating to any Issuer Covered Person and (ii) any
event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person.
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
21

--------------------------------------------------------------------------------

(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or in compliance with
applicable federal and state securities laws).  Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.
 
 (c)          Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act, and has truthfully and accurately completed the Investor
Questionnaire in the form of Exhibit G attached hereto and will submit to the
Company such further assurances of such status as may be reasonably requested by
the Company.
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not, to such Purchaser’s
knowledge, purchasing the Securities as a result of any advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.
 
(f)           Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and, subject to the Company’s compliance
with Regulation FD, has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the
Securities and the merits and risks of investing in the Securities; (ii) access
to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Such Purchaser acknowledges and agrees
that neither the Placement Agent nor any Affiliate of the Placement Agent has
provided such Purchaser with any information or advice with respect to the
Securities nor is such information or advice necessary or desired.  Neither the
Placement Agent nor any Affiliate has made or makes any representation as to the
Company or the quality of the Securities and the Placement Agent and any
Affiliate may have acquired non-public information with respect to the Company
which such Purchaser agrees need not be provided to it.  In connection with the
issuance of the Securities to such Purchaser, neither the Placement Agent nor
any of its Affiliates has acted as a financial advisor or fiduciary to such
Purchaser.
 
22

--------------------------------------------------------------------------------

(g)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Affiliate of the Purchaser or Person acting on behalf of
or pursuant to any understanding with, or as a result of information received
from, such Purchaser, executed any purchases or sales, including Short Sales, of
the securities of the Company during the period commencing as of the time that
such Purchaser first received a term sheet (written or oral) from the Company or
any other Person representing the Company setting forth the material terms of
the transactions contemplated hereunder and ending immediately upon the public
announcement of the transactions contemplated hereby.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.  Other
than to other Persons party to this Agreement or to such Purchaser’s
representatives, including, without limitation, its officers, directors,
partners, legal and other advisors, agents and Affiliates, such Purchaser and
its before-mentioned representatives have maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
(h)           No Rule 506(d) “Covered Persons”.  The Purchaser is not now, and
as a result of the purchase of the Securities pursuant to this Agreement, or, as
applicable, the subsequent exercise thereof, will not be deemed to be, a
“covered person” under Rule 506(d) of Regulation D.
 
The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.


23

--------------------------------------------------------------------------------

 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge to an
accredited investor as contemplated in Section 4.1(b), the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Registration Rights Agreement and shall have the rights and obligations of a
Purchaser under this Agreement and the Registration Rights Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further,
except as is required by the next sentence, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to registration pursuant to
the Registration Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders (as defined in the Registration Rights Agreement)
thereunder.
 
24

--------------------------------------------------------------------------------

(c)           Certificates evidencing the Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof) following any
resale of such Warrant Shares pursuant to (i) a then effective registration
statement (including the Registration Statement) or (ii) an exemption from the
registration requirements of the Securities Act under Rule 144 (each a “Legend
Removal Event”). Upon a Legend Removal Event, the Company shall cause the
Transfer Agent to effect the removal of the legend hereunder with respect to the
Warrant Shares, as applicable.  The Company agrees that following a Legend
Removal Event, it will, no later than three Trading Days following the delivery
by a Purchaser to the Company or the Transfer Agent of a certificate
representing applicable Warrant Shares, as applicable, issued with a restrictive
legend (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such Warrant Shares
that is free from all restrictive and other legends.  Certificates for Warrant
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with the Depository Trust Company System as directed by such Purchaser.
 
(d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), $10 per
Trading Day (increasing to $20 per Trading Day five (5) Trading Days after such
damages have begun to accrue) for each Trading Day commencing on the third
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend. Such payments shall constitute a Purchasers’ exclusive
monetary remedy for such events, but shall not affect the right of the Purchaser
to seek injunctive relief.  Notwithstanding any other provision herein, the
Company shall not be required to pay liquidated damages pursuant to this Section
4.1(d) to a Purchaser if the failure to remove the applicable legends results
from the failure of such Purchaser to timely provide the Company with
information requested by the Company to complete the legend removal (in which
case any such legend removal deadline would be extended until such time as the
Purchaser provides such requested information.
 
(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
25

--------------------------------------------------------------------------------

4.2           Furnishing of Information; Public Information.
 
(a)           So long as there are Registrable Securities outstanding, the
Company covenants to maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.
 
(b)           So long as there are Registrable Securities outstanding, if the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, the Company
shall pay to a Purchaser, in cash, as partial liquidated damages and not as a
penalty, by reason of any such delay in or reduction of its ability to sell the
Securities, an amount in cash equal to one percent (1.0%) of the aggregate
Tranche A Exercise Amount of such Purchaser’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured by way of the delinquent report under
the Exchange Act or otherwise and (b) such time that such public information is
no longer required  for the Purchasers to transfer the Securities pursuant to
Rule 144.  Such payments shall constitute a Purchaser’s exclusive monetary
remedy for such events, but shall not affect the right of the Purchaser to seek
injunctive relief.  The payments to which a Purchaser shall be entitled pursuant
to this Section 4.2(b) are referred to herein as “Public Information Failure
Payments.”  Public Information Failure Payments shall be paid on the earlier of
(i) the last day of the calendar month during which such Public Information
Failure Payments are incurred and (ii) the third (3rd) Business Day after the
event or failure giving rise to the Public Information Failure Payments is
cured.  In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of one percent (1.0%) per month (prorated for
partial months) until paid in full.
 
4.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
4.4           Exercise Procedures.  The form of Notice of Exercise included in
the Warrants sets forth the totality of the procedures required of the
Purchasers in order to exercise the Warrants.  Without limiting the preceding
sentences, no ink-original Notice of Exercise shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise be required in order to exercise the Warrants.  No additional legal
opinion, other information or instructions shall be required of the Purchasers
to exercise their Warrants.  The Company shall honor exercise of the Warrants
and shall deliver Warrant Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
 
26

--------------------------------------------------------------------------------

4.5           Securities Laws Disclosure; Publicity.  The Company shall (a) by
9:30 a.m. (New York City time) on February 19, 2018, issue a press release
disclosing the material terms of the transactions contemplated hereby, and (b)
file a Current Report on Form 8-K, including the Transaction Documents as
exhibits thereto, with the Commission within the time required by the Exchange
Act.  From and after the issuance of such press release, the Company represents
to the Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the issuance of such press release, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and any of the Purchasers or any of
their Affiliates on the other hand, shall terminate. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by the Registration
Rights Agreement and (ii) the filing of final Transaction Documents with the
Commission, (b) pursuant to a judicial order or governmental authority directive
of (c) to the extent such disclosure is required by Trading Market regulations,
in which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (c).
 
4.6           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
4.7           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be disclosed pursuant to Section 4.5, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
any Purchaser or its agents or counsel with any information that constitutes, or
the Company reasonably believes constitutes, material non-public information,
unless prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential. 
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.  To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such purchaser shall not have any duty of confidentiality to
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, and of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Company understands
and confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.
 
27

--------------------------------------------------------------------------------

4.8           Use of Proceeds.  The Company shall not use the net proceeds from
the sale of the Securities hereunder in violation of FCPA or OFAC regulations.
 
4.9           Reservation and Listing of Securities.
 
(a)           The Company shall maintain a reserve of the Required Minimum from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may then be required to fulfill its
obligations in full under the Transaction Documents.
 
(b)           The Company shall: (i) in the time and manner required by its
current and any future principal Trading Market, prepare and file with such
Trading Market an additional shares listing application covering a number of
shares of Common Stock at least equal to the Required Minimum on the date of
such application, (ii) take all steps necessary to cause such shares of Common
Stock to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) use commercially reasonable efforts to maintain the listing
or quotation of such Common Stock on any date at least equal to the Required
Minimum on such date on such Trading Market or another Trading Market. The
Company agrees to maintain the eligibility of the Common Stock for electronic
transfer through the Depository Trust Company or another established clearing
corporation, including, without limitation, by timely payment of fees to the
Depository Trust Company or such other established clearing corporation in
connection with such electronic transfer.


4.10       Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to such Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
28

--------------------------------------------------------------------------------

4.11         Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.5.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.5, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.
 
4.12         Existing Warrants.  By signing this Agreement, each of the
Investors acknowledges that it has reviewed the Company’s Warrants to Purchase
Common Stock, dated January 13, 2017 (the “January 2017 Warrants”) and Warrants
to Purchase shares, dated March 31, 2017 (the “March 2017 Warrants” and,
together with the January 2017 Warrants, the “Existing Warrants”), and further
agrees that, with respect to any Existing Warrants held by such Investor, an
exercise price adjustment with respect to such Existing Warrants pursuant to the
terms thereof shall be the sole adjustment required thereunder as a result of
the transactions contemplated by the Transaction Documents.
 
4.13         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Closing has not been consummated on
or before February 16, 2018, which period may be extended at the mutual
discretion of the Company and Placement Agent without notice to of or vote by
prospective Purchasers, to a date no later than February 23, 2018; provided,
however, that such termination will not affect the right of any party to sue for
any breach by any other party (or parties).
 
5.2           Fees and Expenses.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers.
 
29

--------------------------------------------------------------------------------

5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email address  at the facsimile number or e-mail address as set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile or email attachment at the
facsimile number or e-mail address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd)  Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service or
(d) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto. To the extent that any notice provided
pursuant to any Transaction Document constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
67% in interest of the Securities then outstanding or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought;
provided, that if any amendment, modification or waiver disproportionately and
adversely impacts a Purchaser (or group of Purchasers), the consent of such
disproportionately impacted Purchaser (or group of Purchasers) shall also be
required.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.  Any proposed amendment or waiver that disproportionately, materially and
adversely affects the rights and obligations of any Purchaser relative to the
comparable rights and obligations of the other Purchasers shall require the
prior written consent of such adversely affected Purchaser. Any amendment
effected in accordance with accordance with this Section 5.7 shall be binding
upon each Purchaser and holder of Securities and the Company.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
30

--------------------------------------------------------------------------------

5.8           Third-Party Beneficiaries.  The Placement Agent shall be a third
party beneficiary with respect to the representations and warranties of the
Company in Section 3.1 hereof, with respect to the representations and
warranties of the Purchasers in Section 3.2 hereof and with respect to the
representations and agreements set forth in Section 5.2 hereof.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in this Section 5.8.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an  inconvenient venue for such
Proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such Action or Proceeding by mailing
a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   If any party hereto shall commence an Action or
Proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.
 
5.10         Survival.  The representations and warranties contained herein
shall, for 12 months, survive the Closing and the delivery of the Securities.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
31

--------------------------------------------------------------------------------

5.12         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).
 
5.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15         Remedies; Acknowledgement.  In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, each of the Purchasers and the Company will be entitled to specific
performance under the Transaction Documents.  The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations contained in the Transaction Documents and hereby agree to
waive and not to assert in any Action for specific performance of any such
obligation the defense that a remedy at law would be adequate. The Company
acknowledges that its obligations under the Transaction Documents are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
32

--------------------------------------------------------------------------------

5.16         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any Proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any of the Purchasers.
 
5.18         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled, provided
that in no event shall the aggregate amount of liquidated damages (or interest
thereon) paid pursuant to the Transaction Agreements exceed, in the aggregate,
eight percent (8%) of the aggregate Tranche A Exercise Amount paid by the
Purchasers hereunder.
 
5.19         Saturdays, Sundays, Holidays, etc.If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.20         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
5.21         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
33

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
AIT THERAPEUTICS, INC.
 
Address for Notice:
AIT Therapeutics, Inc.
500 Mamaroneck Ave., Suite 320
Harrison, NY 10528
 
By: /s/ Steven Lisi
      Name:  Steven Lisi
      Title:  Chief Executive Officer
 
With a copy to (which shall not constitute notice):
Fax:
 
Email:
Latham & Watkins LLP
200 Clarendon Street
Boston, MA 02116
Attn:  Peter Handrinos, Wes Holmes and Brandon Bortner
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
34

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: A.B.M. IDO
Holdings                                                                    
                 
 
Signature of Authorized Signatory of Purchaser: /s/ Ori Ben
Moshe                                       
 
Name of Authorized Signatory: Ori Ben
Moshe                                                      
 
Title of Authorized Signatory:
Owner                                                                 
          
 
Email Address of Authorized Signatory:
___[***]______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $124,414.50                                
          


Purchase Price(2):
$585.48                                                               
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants
 
Address for Notice to Purchaser:


[***]
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]
 
EIN Number: ___[***]____________________
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Adam
Newman                                                                    
 
Signature of Authorized Signatory of Purchaser: /s/ Adam
Newman                                                
 
Name of Authorized Signatory: ____________________________________________
 
Title of Authorized Signatory: _____________________________________________
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,535                                         
 
Purchase Price(2): $468.40                                                     
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants
 
Address for Notice to Purchaser:


[***]
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]
 
EIN Number: ___[***]____________________
 
[SIGNATURE PAGES CONTINUE]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Ali
Ardakani                                                                                          
          
 
Signature of Authorized Signatory of Purchaser: /s/ Ali
Ardakani                                          
 
Name of Authorized Signatory: Ali
Ardakani                                                                     
          
 
Title of Authorized Signatory:
Investor                                                                               
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $19,907                                         
          


Purchase Price(2):
$93.68                                                                   
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants
 
Address for Notice to Purchaser:


[***]
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]
 
EIN Number: ___[***]____________________
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Allianz
Biotechnologie                                                             
          
 
Signature of Authorized Signatory of Purchaser: /s/ John
Schroer                              
 
Name of Authorized Signatory: John
Schroer                                                                    
 
Title of Authorized Signatory:
Director                                                                    
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $966,403.25                               
          


Purchase Price(2):
$4,547.78                                                                      
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants
 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Allianz Health Sciences Fund (Nominee Name: Shoalside &
Co.)                
 
Signature of Authorized Signatory of Purchaser: /s/ John Schroer               
          
 
Name of Authorized Signatory: John
Schroer                                                                
 
Title of Authorized Signatory:
Director                                                                
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $526,570.75                                   


Purchase Price(2): $2,477.98                                                    
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants
 
Address for Notice to Purchaser:


[***]
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________


[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Alois “Luis” Praxmarer & Sandra Praxmarer                  
          
 
Signature of Authorized Signatory of Purchaser: /s/ Alois Praxmarer  /s/ Sandra
Praxmarer                                             
 
Name of Authorized Signatory: Alois “Luis” Praxmarer & Sandra Praxmarer
 
Title of Authorized
Signatory:                                                                                    
        
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $14,926                                          


Purchase Price(2):
$70.24                                                                    
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]
 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Amir
Avniel                                                                    
          
 
Signature of Authorized Signatory of Purchaser: /s/ Amir Avniel         
          
 
Name of Authorized
Signatory:                                                                                                     
 
Title of Authorized
Signatory:                                                                                                    
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,953.50                                     
          


Purchase Price(2):
$46.84                                                                  
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Ari and Rony
Raved                                                                  
 
Signature of Authorized Signatory of Purchaser: /s/ Ari
Raved                         
 
Name of Authorized Signatory: Ari Raved                                         
          
 
Title of Authorized Signatory:
Director                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $49,763.25                              


Purchase Price(2): $234.18                                               
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Brio Capital Master Fund
Ltd.                                                     
 
Signature of Authorized Signatory of Purchaser: /s/ Shaye Hirsch             
          
 
Name of Authorized Signatory: Shaye
Hirsch                                         
 
Title of Authorized Signatory: Director                                         
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $248,829.00                                   


Purchase Price(2): $1,170.96                                                    
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Christopher
Morgan                                                                    
          
 
Signature of Authorized Signatory of Purchaser: /s/ Christopher
Morgan                    
 
Name of Authorized
Signatory:                                                                      
        
 
Title of Authorized
Signatory:                                                                    
             
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99.998.25                                


Purchase Price(2): $470.58                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Cynergy Brookline Healthcare Fund LLC                     
          
 
Signature of Authorized Signatory of Purchaser: /s/ Richard Prati           
          
 
Name of Authorized Signatory: Richard Prati                             
          
 
Title of Authorized Signatory: Managing Member                              
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $124,414.50                                


Purchase Price(2): $585.48                                                    
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: David
Bassa                                                                        
          
 
Signature of Authorized Signatory of Purchaser: /s/ David Bassa             
          
 
Name of Authorized Signatory: David Bassa                                    
          
 
Title of Authorized Signatory:
Individual                                                    
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $186,600.50                             


Purchase Price(2): $878.12                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: David
Greenberg                                                                      
          
 
Signature of Authorized Signatory of Purchaser: /s/ David Greenberg           
          
 
Name of Authorized Signatory: David
Greenberg                                                            
 
Title of Authorized
Signatory:                                                                                               
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,949.25                                    


Purchase Price(2): $46.82                                                      
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: David
Grossman                                                                       
          
 
Signature of Authorized Signatory of Purchaser: /s/ David Grossman            
          
 
Name of Authorized
Signatory:                                                              
 
Title of Authorized
Signatory:                                                                        
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,953.50                                      


Purchase Price(2):
$46.84                                                                   
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Deerfield Special Situations Fund,
L.P.                                                                  
 
By: Deerfield Mgmt, L.P., General Partner                                     
          
 
By: J.E. Flynn Capital, LLC, General Partner                             
 
Signature of Authorized Signatory of Purchaser: /s/ David J.
Clark                                     
 
Name of Authorized Signatory: David J. Clark                                  
          
 
Title of Authorized Signatory: Authorized Signatory                     
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,998.25                              


Purchase Price(2): $470.58                                                
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Deutsch Family Investment
Partnership                                               
 
Signature of Authorized Signatory of Purchaser: /s/ Jay R.
Deutsch                                
 
Name of Authorized Signatory: Jay R. Deutsch                                 
          
 
Title of Authorized Signatory: Managing General Partner               
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,530.75                               


Purchase Price(2): $468.38                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Doron, Tikotzky, Kantor, Gutman Cederboum &
Co.                              
 
Signature of Authorized Signatory of Purchaser: /s/ Ronen
Kantor                                     
 
Name of Authorized Signatory: Ronen
Kantor                                        
 
Title of Authorized Signatory: Managing
Partner                                     
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,868.50                                   


Purchase Price(2):
$46.44                                                                
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Duncan
Bathe                                                                   
          
 
Signature of Authorized Signatory of Purchaser: /s/ Duncan Bathe        
          
 
Name of Authorized Signatory:                                        
 
Title of Authorized Signatory:                                 
                 
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $42,500                                  


Purchase Price(2): $200                                                   
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Enrique
Derzovich                                                                 
          
 
Signature of Authorized Signatory of Purchaser: /s/ Enrique Derzovich        
         
 
Name of Authorized Signatory: Enrique Derzovich                                
          
 
Title of Authorized
Signatory:                                                                    
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,535.00                                   


Purchase Price(2): $468.40                                                     
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Erick
Lucera                                                                        
          
 
Signature of Authorized Signatory of Purchaser: /s/ Erick Lucera             
          
 
Name of Authorized
Signatory:                                                            
 
Title of Authorized
Signatory:                                                                      
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $4,976.75                                 


Purchase Price(2): $23.42                                                   
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Frederick
Montgomery                                                                 
                
 
Signature of Authorized Signatory of Purchaser: /s/ Frederick
Montgomery                       
 
Name of Authorized Signatory: Frederick
Montgomery                                                 
 
Title of Authorized Signatory: V.P. Medical
Systems                                                         
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $39,525.00                                  


Purchase Price(2): $186.00                                                    
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: G.N.E. Biotechnologies
LTD.                                                                           
 
Signature of Authorized Signatory of Purchaser: /s/ Yossef
Av-Gay                                        
 
Name of Authorized Signatory: Yossef Av-Gay                              
          
 
Title of Authorized Signatory: Sole Owner                                       
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $24,879.50                                     


Purchase Price(2):
$117.08                                                                   
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Giora
Davidai                                                                          
          
 
Signature of Authorized Signatory of Purchaser: /s/ Giora Davidai               
          
 
Name of Authorized Signatory:
                                                                                    
 
Title of Authorized
Signatory:                                                                                    
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,953.50                                      


Purchase Price(2):
$46.84                                                                   
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Gregory S.
Lisi                                                                         
   
 
Signature of Authorized Signatory of Purchaser: /s/ Gregory S.
Lisi                           
 
Name of Authorized
Signatory:                                                                                    
 
Title of Authorized
Signatory:                                                                                         
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,530.75                                     


Purchase Price(2):
$468.38                                                                  
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Healthcare Opportunities Master Fund,
LP                                           
 
Signature of Authorized Signatory of Purchaser: /s/ Justin
Simon                                    
 
Name of Authorized Signatory: Justin Simon                                    
 
Title of Authorized Signatory: Managing Director                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $497,658                                     


Purchase Price(2): $2,341.92                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Iroquois Capital Investment Group
LLC                                           
 
Signature of Authorized Signatory of Purchaser: /s/ Richard
Abbe                             
 
Name of Authorized Signatory: Richard Abbe                                     
 
Title of Authorized Signatory: Managing Member                              
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $248,820.50               


Purchase Price(2): $1,170.92                                          
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Iroquois Master Fund
Ltd.                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Richard
Abbe                                                
 
Name of Authorized Signatory: Richard Abbe                                  
 
Title of Authorized Signatory: Director                                   
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,535                                      


Purchase Price(2): $468.40                                                  
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: J. Goldman Master Fund
L.P.                                                                 
 
Signature of Authorized Signatory of Purchaser: /s/ Adam J.
Reback                               
 
Name of Authorized Signatory: Adam J. Reback                                 
          
 
Title of Authorized Signatory: CCO - J. Goldman & Co. L.P. (Investment Manager
to J. Goldman Master Fund L.P.          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $995,316                                        


Purchase Price(2): $4,683.84                                                    
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: James P.
Agah                                                                                            
          
 
Signature of Authorized Signatory of Purchaser: /s/ James P.
Agah                                            
 
Name of Authorized
Signatory:                                                                                                      
 
Title of Authorized
Signatory:                                                                                                     
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,530.75                                   


Purchase Price(2): $468.38                                                     
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Jan J. Laskowski & Sofia M. Laskowski
JTWROS                                                                  
 
Signature of Authorized Signatory of Purchaser: /s/ Jan J. Laskowski /s/ Sofia
M. Laskowski                          
 
Name of Authorized
Signatory:                                                                                       
 
Title of Authorized
Signatory:                                                                                       
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $24,879.50                                       


Purchase Price(2):
$117.08                                                                    
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Jarrod
Newman                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Jarrod
Newman                             
 
Name of Authorized
Signatory:                                                                                         
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $19,907                                         


Purchase Price(2):
$93.68                                                                   
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: JBS Healthcare Ventures
LLC                                                                    
 
Signature of Authorized Signatory of Purchaser: /s/ Jonathan B.
Siegel                                
 
Name of Authorized Signatory: Jonathan B. Siegel                             
          
 
Title of Authorized Signatory: CEO /
Founder                                                
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,535.00                              


Purchase Price(2): $468.40                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Jeffrey
Fox                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Jeffrey
Fox                            
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,953.50                                      


Purchase Price(2): $46.84                                                       
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: John J.
Doolan                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ John
Doolan                                
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $49,767.50                                  


Purchase Price(2): $234.20                                                    
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: John
Molter                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ John Molter                 
          
 
Name of Authorized Signatory: John
Molter                                              
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $34,833.00                                       


Purchase Price(2):
$163.92                                                                    
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Jon E.
Newman                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Jon E.
Newman                            
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized
Signatory:                                                                        
                  
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $74,647.00                               


Purchase Price(2): $351.28                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Klaus
Kretschmer                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Klaus
Kretschmer                            
 
Name of Authorized Signatory: Klaus Kretschmer                                 
          
 
Title of Authorized Signatory:
Self                                                                       
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $149,298.25                                    


Purchase Price(2):
$702.58                                                                   
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Laurence
Chang                                                                      
                    
 
Signature of Authorized Signatory of Purchaser: /s/ Laurence
Chang                                
 
Name of Authorized Signatory: Laurence Chang                                  
          
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $85,000.00                              
          


Purchase Price(2):
$400.00                                                                      
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: M. Kingdon Offshore Master Fund
L.P.                                                                              
                 

 
By: Kingdon Capital Management, L.L.C., as agent and investment
adviser                     
 
Signature of Authorized Signatory of Purchaser: /s/ William
Walsh                                             
 
Name of Authorized Signatory: William
Walsh                                                            
 
Title of Authorized Signatory: Chief Financial
Officer                                                 
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $995,316                                     


Purchase Price(2): $4,683.84                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Mark
Mizrahi                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Mark Mizrahi                
           
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized
Signatory:                                                                               
           
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $14,896.25                       


Purchase Price(2): $70.10                                                      
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Medlant Biotechs
Ltd.                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ David
Bassa                                     
 
Name of Authorized Signatory: David Bassa                               
          
 
Title of Authorized Signatory: Director                                        
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $186,600.50                              


Purchase Price(2):
$878.12                                                            
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Michael
Geschwer                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Michael
Geschwer                            
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized Signatory:                                                 
                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,530.75                                
          


Purchase Price(2):
$468.38                                                                        
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Mor Research Applications,
Ltd.                                                  
 
Signature of Authorized Signatory of Purchaser: /s/ Pini
Ben-Elazar                           
 
Name of Authorized Signatory: Pini Ben-Elazar                           
          
 
Title of Authorized Signatory:
CEO                                                         
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,501                                        


Purchase Price(2): $468.24                                                     
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: NauVista Capital Master Fund
LP                                                    
 
Signature of Authorized Signatory of Purchaser: /s/ Haibo
Yu                        
 
Name of Authorized Signatory: Haibo Yu                                       
 
Title of Authorized Signatory: Managing Member                       
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,535                                       


Purchase Price(2): $468.40                                                   
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Pulmonox Technologies
Corporation                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Doug
Hole                                               
 
Name of Authorized Signatory: Doug Hole                                      
 
Title of Authorized Signatory: Director                                 
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $497,590                                       


Purchase Price(2): $2,341.60                                                  
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Rhona Beth
Shanker                                                                                 
                
 
Signature of Authorized Signatory of Purchaser: /s/ Rhona Beth
Shanker                           
 
Name of Authorized Signatory: Rhona Beth Shanker                             
          
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $8,500.00                                       


Purchase Price(2):
$40.00                                                                    
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Robert
Katz                                                                        
                
 
Signature of Authorized Signatory of Purchaser: /s/ Robert Katz         
          
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $29,860.50                                       


Purchase Price(2):
$140.52                                                                   
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]


EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Ron
Bentsur                                                                              
               
 
Signature of Authorized Signatory of Purchaser: /s/ Ron Bentsur          
          
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized
Signatory:                                                                                          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $99,530.75                                  


Purchase Price(2): $468.38                                                   
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Ronald A.
Soicher                                                                          
              
 
Signature of Authorized Signatory of Purchaser: /s/ Ronald A. Soicher          
          
 
Name of Authorized
Signatory:                                                                                          
 
Title of Authorized
Signatory:                                                       
                                   
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $10,625.00                                   


Purchase Price(2): $50.00                                                      
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Rosalind Master Fund L.P.
(RMF)**                                                                        
 
Signature of Authorized Signatory of Purchaser: /s/ Steven
Salamon                              
 
Name of Authorized Signatory: Steven Salamon                              
          
 
Title of Authorized Signatory: President, Rosalind Advisors, Inc. (adviser to
RMF)          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $510,000.00                            


Purchase Price(2): $2,400.00                                            
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 
**Securities should bear the name of our custodial prime broker:
 
INVESTOR COMPANY FBO Rosalind Master Fund L.P.
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Satheesh Kumar & Anju Satheesh
JTWROS                                                            
 
Signature of Authorized Signatory of Purchaser: /s/ Satheesh
Kumar                            
 
Name of Authorized
Signatory:                                                                           
 
Title of Authorized
Signatory:                                                                  
          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $24,883.75                        


Purchase Price(2): $117.10                                                     
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Schonfeld Fundamental Equity Fund
LLC                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Alan Greenbaum        
          
 
Name of Authorized Signatory: Alan
Greenbaum                                                        
 
Title of Authorized Signatory: Chief Operating Officer          
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $298,596.50          


Purchase Price(2): $1,405.16          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Steven
Lisi                                                                        
                      
 
Signature of Authorized Signatory of Purchaser: /s/ Steven Lisi          
          
 
Name of Authorized Signatory: Steven
Lisi                                                          
 
Title of Authorized
Signatory:                                                                                    
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $497,726.00                             


Purchase Price(2): $2,342.24                                             
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Asher
Tal                                                                                 
            
 
Signature of Authorized Signatory of Purchaser: /s/ Asher Tal           
          
 
Name of Authorized Signatory: Asher
Tal                                                           
 
Title of Authorized Signatory: SVP Clinical Research                         
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,949.25                              


Purchase Price(2): $46.82                                                
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Tatiana
Kotchoubey                                                                         
                   
 
Signature of Authorized Signatory of Purchaser: /s/ Tatiana
Kotchoubey                       
 
Name of Authorized Signatory: Tatiana Kotchoubey                                
 
Title of Authorized Signatory:
Self                                                                
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $24,879.50                                  


Purchase Price(2): $117.08                                                    
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Todd A.
Deutsch                                                                            
                
 
Signature of Authorized Signatory of Purchaser: /s/ Todd A. Deutsch         
          
 
Name of Authorized Signatory:
                                                                                   
 
Title of Authorized
Signatory:                                                                    
               
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $49,767.50                               


Purchase Price(2): $234.20                                                
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Whitney Capital Series Fund
LLC                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Alan
Greenbaum                             
 
Name of Authorized Signatory: Alan Greenbaum                              
          
 
Title of Authorized Signatory:
COO                                                               
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $696,719.50                                    


Purchase Price(2): $3,278.68                                                   
            
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: Yoori
Lee                                                                                       
 
Signature of Authorized Signatory of Purchaser: /s/ Yoori Lee                
          
 
Name of Authorized Signatory: Yoori Lee                                  
          
 
Title of Authorized Signatory: Board Member                                     
 
Email Address of Authorized Signatory:
___[***]_______________________________________
 
Facsimile Number of Authorized Signatory:
___[***]_____________________________________
 
Tranche A Exercise Amount(1): $9,953.50                                


Purchase Price(2): $46.84                                                 
          
 
(1)          Equal to $4.25 times number of Tranche A Warrants
(2)          Equal to $0.01 times number of Tranche A Warrants plus Tranche B
Warrants

 
Address for Notice to Purchaser:


[***]

 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):


[***]

 
EIN Number: ___[***]____________________





--------------------------------------------------------------------------------




Schedule 1
 
Purchaser
Tranche A Exercise
Amount ($)
Tranche A
Warrant Shares
Tranche B
Warrant Shares
Purchase
Price ($)
A.B.M. IDO Holdings
 124,414.50
 29,274
29,274
 585.48
Adam Newman
 99,535.00
23,420
23,420
 468.40
Ali Ardakani
 19,907.00
4,684
4,684
 93.68
Allianz Biotechnologie
 966,403.25
227,389
227,389
 4,547.78
Allianz Health Sciences Fund
 526,570.75
123,899
123,899
 2,477.98
Alois "Luis" Praxmarer and Sandra Praxmarer JTWROS
 14,926.00
3,512
3,512
70.24
Amir Avniel
 9,953.50
2,342
2,342
 46.84
Ari and Rony Raved
 49,763.25
11,709
11,709
 234.18
Brio Capital Master Fund Ltd.
 248,829.00
58,548
58,548
 1,170.96
Christopher Morgan
 99,998.25
23,529
23,529
 470.58
Cynergy Brookline Healthcare Fund LLC
 124,414.50
29,274
29,274
 585.48
David Bassa
 186,600.50
43,906
43,906
 878.12
David Greenberg
 9,949.25
2,341
2,341
 46.82
David Grossman
 9,953.50
2,342
2,342
 46.84
Deerfield Special Situations Fund, L.P.
 99,998.25
23,529
23,529
 470.58
Deutsch Family Investment Partnership
 99,530.75
23,419
23,419
 468.38
Doron, Tikotzky, Kantor, Gutman Cederboum & Co.
 9,868.50
2,322
2,322
 46.44

 

--------------------------------------------------------------------------------

Purchaser
Tranche A Exercise
Amount ($)
Tranche A
Warrant Shares
Tranche B
Warrant Shares
Purchase
Price ($)

Duncan Bathe
 42,500.00
10,000
10,000
 200.00
Enrique Derzovich
 99,535.00
23,420
23,420
 468.40
Erick Lucera
 4,976.75
1,171
1,171
 23.42
Frederick Montgomery
 39,525.00
9,300
9,300
 186.00
G.N.E. Biotechnologies LTD.
 24,879.50
5,854
5,854
 117.08
Giora Davidai
 9,953.50
2,342
2,342
 46.84
Gregory S. Lisi
 99,530.75
23,419
23,419
 468.38
Healthcare Opportunities Master Fund, LP
 497,658.00
117,096
117,096
 2,341.92
Iroquois Capital Investment Group LLC
 248,820.50
58,546
58,546
 1,170.92
Iroquois Master Fund Ltd.
 99,535.00
23,420
23,420
468.40
J. Goldman Master Fund L.P.
 995,316.00
234,192
234,192
 4,683.84
James P. Agah
 99,530.75
23,419
23,419
468.38
Jan J. Laskowski and Sofia M. Laskowski JTWROS
 24,879.50
5,854
5,854
 117.08
Jarrod Newman
 19,907.00
4,684
4,684
 93.68
JBS Healthcare Ventures LLC
 99,535.00
23,420
23,420
 468.40
Jeffrey Fox
 9,953.50
2,342
2,342
 46.84
John Doolan
 49,767.50
11,710
11,710
 234.20
John Molter
 34,833.00
8,196
8,196
 163.92

 

--------------------------------------------------------------------------------

Purchaser
Tranche A Exercise
Amount ($)
Tranche A
Warrant Shares
Tranche B
Warrant Shares
Purchase
Price ($)

Jon E. Newman
 74,647.00
17,564
17,564
 351.28
Klaus Kretschmer
 149,298.25
35,129
35,129
 702.58
Laurence Chang
 85,000.00
20,000
20,000
 400.00
M. Kingdon Offshore Master Fund L.P.
 995,316.00
234,192
234,192
 4,683.84
Mark Mizrahi
 14,896.25
3,505
3,505
 70.10
Medlant Biotech Ltd.
 186,600.50
43,906
43,906
 878.12
Michael Geschwer
 99,530.75
23,419
23,419
 468.38
Mor Research Applications, Ltd.
 99,501.00
23,412
23,412
 468.24
NauVista Capital Master Fund LP
 99,535.00
23,420
23,420
 468.40
Pulmonox Technologies Corporation
 497,590.00
117,080
117,080
 2,341.60
Rhona Beth Shanker
 8,500.00
2,000
2,000
 40.00
Robert Katz
 29,860.50
7,026
7,026
 140.52
Ron Bentsur
 99,530.75
23,419
23,419
 468.38
Ronald A. Soicher
 10,625.00
2,500
2,500
 50.00
Rosalind Master Fund L.P.
 510,000.00
120,000
120,000
 2,400.00
Satheesh Kumar and Anju Satheesh JTWROS
 24,883.75
 5,855
 5,855
 117.10
Schonfeld Fundamental Equity Fund LLC
 298,596.50
70,258
70,258
 1,405.16
Steven Lisi
 497,726.00
117,112
117,112
 2,342.24
Asher Tal
 9,949.25
2,341
2,341
 46.82
Tatiana Kotchoubey
 24,879.50
5,854
5,854
 117.08
Todd A. Deutsch
 49,767.50
11,710
11,710
 234.20
Whitney Capital Series Fund LLC
 696,719.50
163,934
163,934
 3,278.68
Yoori Lee
 9,953.50
2,342
2,342
 46.84
Aggregate
 $9,774,158.50
2,299,802
2,299,802
 45,996.04

 
 

--------------------------------------------------------------------------------

Exhibit A


FORM OF REGISTRATION RIGHTS AGREEMENT


--------------------------------------------------------------------------------


FORM OF REGISTRATION RIGHTS AGREEMENT

 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February ____, 20181, between AIT Therapeutics, Inc., a Delaware
corporation (the “Company”), and each of the several purchasers signatory hereto
(each such purchaser, a “Purchaser” and, collectively, the “Purchasers”).


                This Agreement is made pursuant to the Securities Purchase
Agreement, dated as of the date hereof, between the Company and each Purchaser
(the “Purchase Agreement”).


                The Company and each Purchaser hereby agrees as follows:


        1.                     Definitions.


                Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:


                “Advice” shall have the meaning set forth in Section 6(c).


“Allowed Delay” shall have the meaning set forth in Section 2(f).


“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 70th calendar day following the date hereof
(or, in the event of anything other than a “no review” by the Commission, the
90th calendar day following the date hereof) and with respect to any additional
Registration Statements which may be required pursuant to Section 2(c) or
Section 3(c), the 60th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder (or, in the event of
anything other than a “no review” by the Commission, the 90th calendar day
following the date such additional Registration Statement is required to be
filed hereunder); provided, however, that in the event the Company is notified
by the Commission that one or more of the above Registration Statements will not
be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates otherwise required above, provided, further, if such Effectiveness
Date falls on a day that is not a Trading Day, then the Effectiveness Date shall
be the next succeeding Trading Day.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 

--------------------------------------------------------------------------------

1 To be dated the “Closing Date” of the Purchase Agreement.


 

--------------------------------------------------------------------------------

“Event” shall have the meaning set forth in Section 2(d).


“Event Date” shall have the meaning set forth in Section 2(d).


“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 40th calendar day following the date hereof (or, if such date is
not a Business Day, the next date that is a Business Day) and, with respect to
any additional Registration Statements which may be required pursuant to Section
2(c) or Section 3(c), the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Plan of Distribution” shall have the meaning set forth in Section 2(a).


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


“Registrable Securities” means (a) the Warrant Shares issuable upon exercise of
the Warrants and (b) any shares of Common Stock issued upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities (and the Company shall not be required to
maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) at such time as, (i) the Company has removed the
restrictive legends from the Warrant Shares pursuant to the terms of the
Purchase Agreement or (ii) such Warrant Shares are otherwise reissued to the
Holders free from any restrictive legends or other transfer restrictions.


“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 2(c) or Section 3(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.


2

--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).


“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.


        2.                     Registration.


(a)          On or prior to each Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule
415.  The initial Registration Statement filed hereunder shall be on Form S-1
and shall contain (unless otherwise required pursuant to the rules and
regulations of the Commission pursuant to written comments received from the
Commission upon a review of such Registration Statement) substantially the “Plan
of Distribution” attached hereto as Annex A; provided, however, that no Holder
shall be required to be named as an “underwriter” without such Holder’s express
prior written consent.  Subject to the terms of this Agreement, the Company
shall use its best efforts to cause a Registration Statement filed under this
Agreement (including, without limitation, under Section 3(c)) to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, but in any event no later than the applicable Effectiveness Date, and
shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act until the date no Registrable Securities are
outstanding (the “Effectiveness Period”).  The Company shall promptly notify the
Holders via facsimile or by e-mail of the effectiveness of a Registration
Statement following the Trading Day that the Commission telephonically confirms
effectiveness with the Company.  The Company shall, by 9:30 a.m. Eastern Time on
the Trading Day following such notice to the Holders, file a final Prospectus
with the Commission as required by Rule 424, if required.


3

--------------------------------------------------------------------------------

(b)          Notwithstanding the registration obligations set forth in Section
2(a), if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission, covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-1 or such
other form available to register for resale the Registrable Securities as a
secondary offering, subject to the provisions of Section 2(e); with respect to
filing on Form S-1 or other appropriate form, and subject to the provisions of
Section 2(d) with respect to the payment of liquidated damages; provided,
however, that prior to filing such amendment, the Company shall be obligated to
use diligent efforts to advocate with the Commission for the registration of all
of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09.


(c)           Notwithstanding any other provision of this Agreement and subject
to the payment of liquidated damages pursuant to Section 2(d), if the Commission
or any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular Registration Statement as
a secondary offering (and notwithstanding that the Company used diligent efforts
to advocate with the Commission for the registration of all or a greater portion
of Registrable Securities), unless otherwise directed in writing by a Holder as
to its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will be reduced as follows: (i) first,
the Company shall reduce or eliminate any securities to be included other than
Registrable Securities and (ii) second, the Company shall reduce the Registrable
Securities on a pro rata basis. In the event of a cutback hereunder, the Company
shall give the Holder at least five (5) Trading Days prior written notice along
with the calculations as to such Holder’s allotment.  In the event the Company
amends the Initial Registration Statement in accordance with the foregoing, the
Company will use its best efforts to file with the Commission, as promptly as
allowed by Commission or SEC Guidance provided to the Company or to registrants
of securities in general, one or more registration statements on Form S-1 or
such other form available to register for resale those Registrable Securities
that were not registered for resale on the Initial Registration Statement, as
amended.


4

--------------------------------------------------------------------------------

(d)          If: (i) the Initial Registration Statement is not filed on or prior
to its Filing Date (ii) the Company fails to file with the Commission a request
for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed” or will not be subject to further review, (iii) a Registration
Statement registering the Registerable Securities for resale is not declared
effective by the Commission by the Effectiveness Date of the Initial
Registration Statement, or (iv) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Holders are otherwise not permitted to utilize
the Prospectus therein to resell such Registrable Securities (other than due to
the fault of a Holder and excluding any Allowed Delay (as defined below) or, if
the Registration Statement is on Form S-1, for a period of twenty (20) days
following the date on which the Company files a post-effective amendment to
incorporate the Company’s Annual Report on Form 10-K), for more than twenty (20)
consecutive calendar days or more than an aggregate of twenty-five (25) calendar
days (which need not be consecutive calendar days) during any 12-month period
(any such failure or breach being referred to as an “Event”, and for purposes of
clauses (i) and (iii), the date on which such Event occurs, and for purpose of
clause (ii) the date on which such five (5) Trading Day period is exceeded, and
for purpose of clause (iv) the date on which such twenty (20) or twenty-five
(25) calendar day period, as applicable, is exceeded being referred to as “Event
Date”), then, in addition to any other rights the Holders may have hereunder or
under applicable law, on each such Event Date and on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to each Holder
an amount in cash, as partial liquidated damages and not as a penalty, equal to
the product of 1.0% multiplied by the aggregate Subscription Amount paid by such
Holder pursuant to the Purchase Agreement for such Registerable Securities then
held by such Holder. The parties agree that the maximum aggregate liquidated
damages payable to a Holder under this Agreement and the Purchase Agreement
shall be 8.0% of the aggregate Subscription Amount paid by such Holder pursuant
to the Purchase Agreement. If the Company fails to pay any partial liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 1.0% per month to
the Holder, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event.  Such payments
shall constitute the Holders’ exclusive monetary remedy for such Events, but
shall not affect the right of the Holders to seek injunctive relief.


(e)          Notwithstanding anything to the contrary contained herein, in no
event shall the Company be permitted to name any Holder or affiliate of a Holder
as any Underwriter without the prior written consent of such Holder; provided,
that failure to by a Holder to provide such consent shall be deemed a waiver by
such Holder of its rights to include its Registrable Securities for resale on
the applicable Registration Statement and to receive related liquidated damages
hereunder.


5

--------------------------------------------------------------------------------

(f)           Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any holder of Registrable Securities
included in a Registration Statement, suspend the use of any Registration
Statement, including any Prospectus that forms a part of a Registration
Statement, if the Company (X) determines that it would be required to make
disclosure of material information in the Registration Statement that the
Company has a bona fide business purpose for preserving as confidential, (Y) the
Company determines it must amend or supplement the Registration Statement or the
related Prospectus so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading or (Z) the Company has experienced or is experiencing some
other material non-public event, including a pending transaction involving the
Company, the disclosure of which at such time, in the good faith judgment of the
Company, would adversely affect the Company; provided, however, in no event
shall holders of Registrable Securities be suspended from selling Registrable
Securities pursuant to the Registration Statement for a period that exceeds 30
consecutive Trading Days or 60 total Trading Days in any 360-day period (any
such suspension contemplated by this Section 2(c)(ii), an “Allowed Delay”).
 
        3.                     Registration Procedures.


                In connection with the Company’s registration obligations
hereunder, the Company shall:


(a)          Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than five (5) Trading Days after the Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
The parties hereto understand and agree that any such objection by Holders of a
majority of the Registrable Securities shall be deemed to stay and Event for all
Holders and a temporary waiver of such Holders’ related rights pursuant to
Section 2(d) hereto. Each Holder agrees to furnish to the Company a completed
questionnaire in the form attached to this Agreement as Annex B (a “Selling
Stockholder Questionnaire”) on a date that is not less than the earlier of five
(5) Trading Days prior to the Filing Date and the end of the fourth (4th)
Trading Day following the date on which such Holder receives a draft
Registration Statement pursuant to this Section 3(a).  The parties hereto
understand and agree that any failure of a Holder to timely provide its Selling
Stockholder Questionnaire pursuant to this Section 3(a) shall be deemed a waiver
by such Holder of its rights to include its Registrable Securities for resale on
the applicable Registration Statement and to receive related liquidated damages
hereunder.


6

--------------------------------------------------------------------------------

(b)          (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause any related Prospectus to be
amended or supplemented by any required Prospectus required supplement (subject
to the terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company
shall excise any information contained therein which would constitute material
non-public information regarding the Company or any of its Subsidiaries), and
(iv) comply in all material respects with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented.


(c)          If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered for resale pursuant to an effective Registration Statement, then the
Company shall file as soon as reasonably practicable, but in any case prior to
the applicable Filing Date, an additional Registration Statement covering the
resale by the Holders of not less than the number of such Registrable Securities
not so then registered for resale.


7

--------------------------------------------------------------------------------

(d)          Notify the Holders of Registrable Securities to be sold (which
notice shall be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed, (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, or (vi) upon the occurrence of an Allowed Delay or
existence of any other corporate development or potential corporate development
with respect to the Company that the Company believes may be material and that,
in the determination of the Company, (i) disclosure of such development would be
premature or otherwise inadvisable at such time or (ii) would interfere with an
actual or potential material financing or business combination transaction
involving the Company , provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its Subsidiaries.


(e)          Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(f)           Furnish to each Holder, if requested by such Holder, without
charge, at least one conformed copy of each such Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
any such item which is available on the EDGAR system (or successor thereto) need
not be furnished in physical form.


8

--------------------------------------------------------------------------------

(g)          Subject to the terms of this Agreement, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to Section
3(d).


(h)           Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.


(i)           If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.


(j)           Upon the occurrence of any event contemplated by Section 3(d), and
subject to an Allowed Delay, as promptly as reasonably possible under the
circumstances taking into account the Company’s good faith assessment of any
adverse consequences to the Company and its stockholders of the premature
disclosure of such event, prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(d) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its best efforts to ensure that the use
of the Prospectus may be resumed as promptly as is practicable.


9

--------------------------------------------------------------------------------

(k)          Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, including, without limitation, Rule 172 under the Securities
Act, file any final Prospectus, including any supplement or amendment thereof,
with the Commission pursuant to Rule 424 under the Securities Act, promptly
inform the Holders in writing if, at any time during the Effectiveness Period,
the Company does not satisfy the conditions specified in Rule 172 and, as a
result thereof, the Holders are required to deliver a Prospectus in connection
with any disposition of Registrable Securities and take such other actions as
may be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.


(l)          The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over the shares
of Common Stock. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of the Registrable
Securities solely because any Holder fails to furnish such information within
three Trading Days of the Company’s request, any liquidated damages that are
accruing at such time as to such Holder only shall be tolled and any Event that
may otherwise occur solely because of such delay shall be suspended as to such
Holder only, until such information is delivered to the Company.


        4.                     Registration Expenses. All fees and expenses
incident to the performance of or compliance with, this Agreement by the Company
shall be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses of the Company’s
counsel and independent registered public accountants) (A) with respect to
filings made with the Commission, (B) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (C) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.  In no
event shall the Company be responsible for any broker or similar commissions of
any Holder or any legal fees or other costs of the Holders, including selling
expenses and commissions.


10

--------------------------------------------------------------------------------

        5.                     Indemnification.


(a)          Indemnification by the Company. The Company will indemnify and hold
harmless each Holder and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such Holder
within the meaning of the Securities Act, against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable attorney’
fees and costs of defense and investigation), amounts paid in settlement or
expenses, joint or several (collectively, “Claims”), incurred in investigating,
preparing, or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
government, administrative or other regulatory agency, body or the SEC, whether
pending or threatened in writing to which they may become subject under the
Securities Act or otherwise, insofar as such Claims (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement or omission or alleged omission of any material fact contained
in any Registration Statement, any preliminary Prospectus or final Prospectus,
or any amendment or supplement thereof or (ii) any violation by the Company of
the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration; provided, however, that the Company will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Holder or any such controlling person in writing specifically for use in
such Registration Statement or Prospectus, (ii) the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that such Prospectus is outdated or defective or (iii) a Holders failure
to send or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required (and not exempted) to the Persons asserting an untrue
statement or omission or alleged untrue statement or omission at or prior to the
written confirmation of the sale of Registrable Securities.


11

--------------------------------------------------------------------------------

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s information provided in the Selling Stockholder
Questionnaire or the proposed method of distribution of Registrable Securities
and was reviewed and expressly approved in writing by such Holder expressly for
use in a Registration Statement (it being understood that the Holder has
approved Annex A hereto for this purpose), such Prospectus or in any amendment
or supplement thereto.  In no event shall the liability of a selling Holder be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 5 and
the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue statement or omission) received by such Holder upon the
sale of the Registrable Securities included in the Registration Statement giving
rise to such indemnification obligation.


(c)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (C) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.


12

--------------------------------------------------------------------------------

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds  received
by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.


        6.                     Miscellaneous.


(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement. 
Each of the Company and each Holder agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.


(b)           No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements.  Neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in any Registration Statements other than the Registrable
Securities.  The Company shall not file any other registration statements until
all Registrable Securities are registered pursuant to a Registration Statement
that is declared effective by the Commission, provided that this Section 6(b)
shall not prohibit the Company from filing amendments to registration statements
filed prior to the date of this Agreement.


(c)           Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(d)(iii)
through (vi), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed.  The Company will
use its best efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.


13

--------------------------------------------------------------------------------

(d)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of not less than 66-2/3% of the then outstanding Registrable
Securities (for purposes of clarification, this includes any Registrable
Securities issuable upon exercise or conversion of any Security), provided that,
if any amendment, modification or waiver disproportionately and adversely
impacts a Holder (or group of Holders), the consent of such disproportionately
impacted Holder (or group of Holders) shall also be required.  If a Registration
Statement does not register all of the Registrable Securities pursuant to a
waiver or amendment done in compliance with the previous sentence, then the
number of Registrable Securities to be registered for each Holder shall be
reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing and except as otherwise
provided herein, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of a Holder or some
Holders and that does not directly or indirectly affect the rights of other
Holders may be given only by such Holder or Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the first  sentence of this Section 6(d).
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.


(e)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.


(f)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the Holders of the then outstanding Registrable
Securities.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under Section 5.7 of the Purchase
Agreement.


(g)           No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Except as set forth on Schedule 6(i),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.


14

--------------------------------------------------------------------------------

(h)           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


(i)            Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.


(j)            Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.


(k)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


(l)            Headings. The headings in this Agreement are for convenience
only, do not constitute a part of the Agreement and shall not be deemed to limit
or affect any of the provisions hereof.


(m)          Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Holders are in any way acting in concert or as a group or entity with respect to
such obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder.  It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.


********************
 
(Signature Pages Follow)
 
15

--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.



 
AIT THERAPEUTICS, INC.
 
 
 
By:__________________________________________
     Name:  Steven Lisi
     Title:  Chief Executive Officer

 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]



--------------------------------------------------------------------------------



[SIGNATURE PAGE OF HOLDERS TO AIT THERAPEUTICS, INC.
REGISTRATION RIGHTS AGREEMENT
 
Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________
 
[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------


Annex A


Plan of Distribution


Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the principal Trading
Market or any other stock exchange, market or trading facility on which the
securities are traded or in private transactions.  These sales may be at fixed
or negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling securities:
 

·
ordinary brokerage transactions and transactions in which the broker‑dealer
solicits purchasers;

 

·
block trades in which the broker‑dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·
purchases by a broker‑dealer as principal and resale by the broker‑dealer for
its account;

 

·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·
privately negotiated transactions;

 

·
settlement of short sales;

 

·
in transactions through broker‑dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·
a combination of any such methods of sale; or

 

·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
Broker‑dealers engaged by the Selling Stockholders may arrange for other
brokers‑dealers to participate in sales.  Broker‑dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker‑dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 

--------------------------------------------------------------------------------

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume.  The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the securities purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act.  Each Selling Stockholder has
informed the Company that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the
securities.
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect.  The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution.  In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
2

--------------------------------------------------------------------------------

 

Annex B
 
AIT THERAPEUTICS, INC.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of AIT Therapeutics, Inc., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 

--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 

1.
Name.

 

 
(a)
Full Legal Name of Selling Stockholder

     

 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

     

 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):
     

 

2. Address for Notices to Selling Stockholder:

     

Telephone:
 

Fax:
 

Contact Person:
 

 

3. Broker-Dealer Status:

 

(a)
Are you a broker-dealer?

 
Yes ☐          No ☐
 

(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes ☐          No ☐
 

Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
2

--------------------------------------------------------------------------------

(c)
Are you an affiliate of a broker-dealer?

 
Yes ☐          No ☐
 

(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes ☐          No ☐
 

Note:
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 

(a)
Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 
 
 
 
 

 
3

--------------------------------------------------------------------------------

5. Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
 
 
 

 
The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:
   
Beneficial Owner:
 

 
   
By:
 
 
   
 
Name:         Title:



PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
4

--------------------------------------------------------------------------------

Exhibit B


FORM OF WARRANT
 

--------------------------------------------------------------------------------



 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.


COMMON STOCK PURCHASE WARRANT


AIT THERAPEUTICS, INC.
 
Tranche A Warrant Shares:  _______
Tranche B Warrant Shares:_______
Total Warrant Shares:  _______
Issue Date:  February 16, 2018



THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, __________ or [their/its] assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after February 16, 2018 (the “Initial Exercise
Date”), to subscribe for and purchase from AIT Therapeutics, Inc., a Delaware
corporation (the “Company”), at the purchase price of the Exercise Price as
defined in Section 2(b) per one share of Common Stock:
 

a)
a total of (and no less than) _______ shares (as subject to adjustment
hereunder, the “Tranche A Warrant Shares”) of Common Stock at any time on or
prior to the close of business on the third Business Day following the Issue
Date (the “Tranche A Termination Date”) but not thereafter; and

 

b)
up to _______ shares (as subject to adjustment hereunder, the “Tranche B Warrant
Shares” and, together with the Tranche A Warrant Shares, the “Warrant Shares”)
of Common Stock at any time on or prior to the close of business on the three
year anniversary of the Issue Date (the “Tranche B Termination Date”) but not
thereafter.

 
Section 1.          Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated February 16, 2018, among
the Company and the purchasers signatory thereto.
 

--------------------------------------------------------------------------------

Section 2.          Exercise.
 
a)          Exercise of Warrant.  Exercise of the purchase rights represented by
this Warrant may be made:
 
i.          with respect to the Tranche A Warrants, in whole but not in part, at
any time or times on or after the Initial Exercise Date and on or before the
Tranche A Termination Date by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile copy (or e-mail attachment) of the Tranche A Notice of
Exercise in the form attached hereto as Exhibit A-1 concurrently with payment of
the aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank; and
 
ii.          with respect to the Tranche B Warrants, in whole or in part, at any
time or times on or after the Initial Exercise Date and on or before the Tranche
B Termination Date by delivery to the Company (or such other office or agency of
the Company as it may designate by notice in writing to the registered Holder at
the address of the Holder appearing on the books of the Company) of a duly
executed facsimile copy (or e-mail attachment) of the Tranche B Notice of
Exercise in the form attached hereto as Exhibit A-2 and within three (3) Trading
Days of the date said Tranche B Notice of Exercise is delivered to the Company,
the Company shall have received payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank or, if available, pursuant to the cashless exercise procedure
specified in Section 2(c) below.
 
In each case, no ink-original Notice of Exercise shall be required, nor shall
any medallion guarantee (or other type of guarantee or notarization) of any
Notice of Exercise form be required.  Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has received all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Company for cancellation within three (3)
Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in issuances of a portion
of the total number of Tranche B Warrant Shares available hereunder shall have
the effect of lowering the outstanding number of Tranche B Warrant Shares
issuable hereunder in an amount equal to the applicable number of Tranche B
Warrant Shares issued.  The Holder and the Company shall maintain records
showing the number of Warrant Shares issued and the date of such issuances. The
Company shall deliver any objection to any Notice of Exercise within one (1)
Business Day of receipt of such notice.  The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Tranche
B Warrant Shares hereunder, the number of Tranche B Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.
 
2

--------------------------------------------------------------------------------

b)          Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $4.25, subject to adjustment hereunder (the
“Exercise Price”).
 
c)          Cashless Exercise.  If at any time after the Effectiveness Date (as
defined in the Registration Rights Agreement), there is no effective
Registration Statement registering, or no current prospectus available for, the
resale of the Tranche B Warrant Shares by the Holder, then this Warrant may also
be exercised, in whole or in part, at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a number of Tranche B
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:
 
(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;


(B) = the Exercise Price of this Warrant, as adjusted hereunder; and


(X) = the number of Tranche B Warrant Shares that would be issuable upon
exercise of this Warrant in accordance with the terms of this Warrant if such
exercise were by means of a cash exercise rather than a cashless exercise.


If Tranche B Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrants being exercised may be tacked
on to the holding period of the Warrant Shares.  The Company agrees not to take
any position contrary to this Section 2(c).


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holders of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
 
3

--------------------------------------------------------------------------------

d)
Mechanics of Exercise.

 
i.          Delivery of Warrant Shares Upon Exercise.  Warrant Shares issued
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (B) the
Warrant Shares are eligible for resale by the Holder pursuant to Rule 144, and
otherwise by physical delivery of a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
Warrant Shares to which the Holder is entitled pursuant to such exercise to the
address specified by the Holder in the Notice of Exercise by the date that is
three (3) Trading Days after the delivery to the Company of the Notice of
Exercise, which delivery of such notice, in the case of an exercise in respect
of the Tranche A Warrant Shares, shall occur concurrently with the delivery of
the relevant Exercise Price (such date, the “Warrant Share Delivery Date”).  
The Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised, with payment to the Company of the Exercise Price (or by cashless
exercise, if permitted) and all taxes required to be paid by the Holder, if any,
pursuant to Section 2(d)(vi) prior to the issuance of such shares, having been
paid.  If the Company fails for any reason to deliver to the Holder the Warrant
Shares subject to a Notice of Exercise by the Warrant Share Delivery Date, the
Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the VWAP of the Common Stock on the date of the applicable Notice of Exercise),
$10 per Trading Day (increasing to $20 per Trading Day on the fifth Trading Day
after such liquidated damages begin to accrue) for each Trading Day after such
Warrant Share Delivery Date until such Warrant Shares are delivered or Holder
rescinds such exercise.
 
4

--------------------------------------------------------------------------------

ii.          Delivery of New Warrants Upon Exercise.  If, with respect to the
Tranche B Warrant Shares, this Warrant shall have been exercised in part, the
Company shall, at the request of a Holder and upon surrender of this Warrant
certificate, at the time of delivery of the Tranche B Warrant Shares, deliver to
the Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased Tranche B Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.
 
iii.          Rescission Rights.  If the Company fails to cause the Transfer
Agent to transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i)
by the Warrant Share Delivery Date, then the Holder will have the right to
rescind such exercise.
 
iv.          No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
 
v.          Charges, Taxes and Expenses.  Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of Warrant Shares, all of which
taxes and expenses shall be paid by the Company, and such Warrant Shares shall
be issued in the name of the Holder or in such name or names as may be directed
by the Holder; provided, however, that in the event that Warrant Shares are to
be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto as Exhibit B duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto.  The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.
 
5

--------------------------------------------------------------------------------

e)          Holder’s Exercise Limitations.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of this
Section 2(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. The Holder acknowledges that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith.   To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.   In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Holder, the Company shall within two Trading Days confirm orally
and in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be
[4.99% / 9.985%] of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon exercise of this Warrant.  The Holder, upon notice to the Company,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 2(e), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder and the provisions of this Section
2(e) shall continue to apply.  Any increase in the Beneficial Ownership
Limitation will not be effective until the 61st day after such notice is
delivered to the Company.  The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 2(e) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.
 
f)           No Cash Settlement.  Notwithstanding anything to the contrary
contained herein, under no circumstances will the Company be required to settle
any Warrant exercise for cash, whether by net cash settlement or otherwise;
provided that the liquidated damages provisions set forth in Section 2(d)(i)
above shall remain in full force and effect.
 
Section 3.              Certain Adjustments.
 
a)            Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re‑classification.
 
6

--------------------------------------------------------------------------------

b)          Subsequent Rights Offerings.  In addition to any adjustments
pursuant to Section 3(a) above, if at any time the Company grants, issues or
sells any Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance, to the extent
permissible, for the Holder until such time not to exceed six (6) months, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).
 
c)          Pro Rata Distributions.  During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of any shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the benefit of the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).
 
7

--------------------------------------------------------------------------------

d)          Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant).  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
Holder, deliver to the Holder in exchange for this Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant which is exercisable for a corresponding number of
shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction, and with an exercise price which
applies the exercise price hereunder to such shares of capital stock (but taking
into account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein.
 
8

--------------------------------------------------------------------------------

e)            Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
f)             Notice to Holder.
 
i.           Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.
 
ii.          Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided in this Warrant constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice  except as may otherwise be expressly
set forth herein.
 
9

--------------------------------------------------------------------------------

Section 4.            Transfer of Warrant.
 
a)          Transferability.  This Warrant may not be transferred prior to the
Tranche A Termination Date. Following the Tranche A Termination Date and subject
to compliance with any applicable securities laws and the conditions set forth
in Section 4(d) hereof and to the provisions of Section 4.1 of the Purchase
Agreement, this Warrant and all rights hereunder (including, without limitation,
any registration rights) are transferable, in whole or in part, upon surrender
of this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer. 
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled.  Notwithstanding anything herein to the contrary, the
Holder shall not be required to physically surrender this Warrant to the Company
unless the Holder has assigned this Warrant in full, in which case, the Holder
shall surrender this Warrant to the Company within three (3) Trading Days of the
date the Holder delivers an assignment form to the Company assigning this
Warrant full.  The Warrant, if properly assigned in accordance herewith, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 
10

--------------------------------------------------------------------------------

b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney. 
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original Issue Date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.
 
c)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
d)          Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.
 
Section 5.            Miscellaneous.
 
a)          Termination.  Notwithstanding any provision of this Warrant to the
contrary, if the Holder hereunder has not exercised this Warrant with respect to
the entire amount of Tranche A Warrant Shares on or before the Tranche A
Termination Date, this Warrant shall, as of such Tranche A Termination Date,
expire, terminate and be null and void with respect to any right to acquire
shares of Common Stock hereunder.
 
b)          No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.
 
c)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
11

--------------------------------------------------------------------------------

d)            Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
e)             Authorized Shares.
 
The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any rights under this Warrant.  The Company further covenants that its issuance
of this Warrant shall constitute full authority to its officers who are charged
with the duty of issuing the necessary Warrant Shares upon the exercise of the
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed. 
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the rights represented by this Warrant will, upon exercise of the
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.
 
12

--------------------------------------------------------------------------------

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
f)              Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Purchase Agreement.
 
g)             Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered and the Holder
does not utilize cashless exercise, will have restrictions upon resale imposed
by state and federal securities laws.
 
h)             Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.
 
i)              Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
j)              Remedies.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)             Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder.  The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.
 
l)              Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
 
m)            Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
n)            Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
********************
 
(Signature Page Follows)
 
13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
AIT THERAPEUTICS, INC.
 
 
By:__________________________________________
     Name:  Steven Lisi
     Title:  Chief Executive Officer



14

--------------------------------------------------------------------------------

 
EXHIBIT A-1
 
TRANCHE A NOTICE OF EXERCISE


TO:          AIT THERAPEUTICS, INC.


(1)           The undersigned hereby elects to purchase all of its Tranche A
Warrant Shares of the Company pursuant to the terms of the Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.
 
(2)           Payment shall take the form of lawful money of the United States.
 
(3)           Please issue said Warrant Shares in the name of the undersigned or
in such other name as is specified below:
 
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________





--------------------------------------------------------------------------------

 
EXHIBIT A-2


TRANCHE B NOTICE OF EXERCISE


TO:          AIT THERAPEUTICS, INC.


(4)           The undersigned hereby elects to purchase ________ Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(5)           Payment shall take the form of (check applicable box):
 
[  ] in lawful money of the United States; or
 
[ ] [if permitted the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).
 
(6)           Please issue said Warrant Shares in the name of the undersigned or
in such other name as is specified below:
 
_______________________________
 
The Warrant Shares shall be delivered to the following DWAC Account Number:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________





--------------------------------------------------------------------------------

 
EXHIBIT B


ASSIGNMENT FORM


 (To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
Name:
______________________________________
 
(Please Print)
Address:
______________________________________
 
Phone Number:
Email Address:
(Please Print)
______________________________________
______________________________________
Dated: _______________ __, ______
 
Holder’s Signature:                                                
 
Holder’s Address:                                                  
 

 



--------------------------------------------------------------------------------

Exhibit C


FORM OF COMPANY COUNSEL OPINION


--------------------------------------------------------------------------------

Exhibit D


FORM OF COMPANY ISRAELI COUNSEL OPINION
 

--------------------------------------------------------------------------------

Exhibit E


FORM OF COMPANY IP COUNSEL OPINION



--------------------------------------------------------------------------------

Exhibit F


ESCROW ACCOUNT INFORMATION
 
Signature Bank
261 Madison Avenue
New York, NY 10016
Acct. Name: Signature Bank, as Escrow Agent for AIT Therapeutics, Inc.
ABA Number: 026013576
SWIFT Code: SIGNUS33
A/C Number: 1503329553
 

--------------------------------------------------------------------------------



Exhibit G


INVESTOR QUESTIONNAIRE


AIT THERAPEUTICS, INC.


For Individual Investors Only
 
(All individual investors must INITIAL where appropriate.  Where there are joint
investors
both parties must INITIAL):



Initial _______
I certify that I have a “net worth” of at least $1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse. 
For purposes of calculating net worth under this paragraph, (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.




Initial _______
I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.



For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):



Initial _______
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.




Initial _______
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in Company.




Initial _______
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.




Initial _______
The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.




Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.

 

Initial _______
The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.




--------------------------------------------------------------------------------

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.




Initial _______
The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.




Initial _______
The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.




Initial _______
The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

 

Initial _______
The undersigned certifies that it is an insurance company as defined in
§2(a)(13) of the Securities Act of 1933, as amended, or a registered investment
company.

 

--------------------------------------------------------------------------------




DISCLOSURE SCHEDULES
 
Reference is hereby made to that certain Securities Purchase Agreement (the
“Agreement”), dated as of February 16, 2018, between AIT Therapeutics, Inc., a
Delaware corporation (the “Company”), and each purchaser identified on the
signature pages thereto (each, including its successors and assigns, a
“Purchaser” and collectively, the “Purchasers”).  Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Agreement. 
Section references herein are to sections of the Agreement.  These Disclosure
Schedules are provided on the terms and subject to the conditions of the
Agreement.
 
Any disclosure made in these Disclosure Schedules with reference to any section
or schedule of the Agreement shall be deemed to be a disclosure with respect to
any other section or schedule of the Agreement (regardless of whether or not a
specific cross-reference is made thereto) to the extent its relevance to such
other section or schedule is reasonably apparent on its face.
 
Matters reflected in these Disclosure Schedules are not necessarily limited to
matters required by the Agreement to be reflected in these Disclosure Schedules;
these Disclosure Schedules may contain items that are not material (or otherwise
required to be disclosed) in order to avoid any misunderstanding, or otherwise
for informational purposes.  Accordingly, the disclosure or inclusion of
information in these Disclosure Schedules (including the specification of any
dollar amount herein or in the Agreement, or the inclusion of any specific item
herein) is not intended as and shall not be deemed to be an acknowledgement or
admission that any such information is required to be disclosed or is material
for purposes of the representations and warranties set forth in the Agreement. 
Disclosure of any allegations with respect to any alleged breach, violation or
default under any contractual or other obligation, or any Law, is not an
admission that such breach, violation or default has occurred.
 
The information contained in these Disclosure Schedules is disclosed solely for
purposes of the Agreement, and no information contained herein (including any
disclosure relating to any possible breach or violation of, or conflict with,
any Law or contract, and any statements with respect to the enforceability of
contracts, or the existence or non-existence of third-party rights) shall be
deemed to be an admission by any party to the Agreement to any third party of
any matter whatsoever, or otherwise give rise to any claim or benefit to any
third party.
 
 These Disclosure Schedules and the information and disclosures contained herein
are intended only to qualify the representations or warranties contained in the
Agreement and shall not be deemed to expand in any way the scope or effect of
any of such representations or warranties. Where the terms of a contract or
other item have been summarized or described in these Disclosure Schedules, such
summary or description does not purport to be a complete statement of the
material terms of such contract or other item, and all such summaries and
descriptions are qualified in their entirety by reference to the contract or
item being summarized and/or described.
 
The information provided in these Disclosure Schedules is being provided solely
for the purpose of making disclosures to the Purchasers under the Agreement.  In
disclosing this information, the Company does not waive, and expressly reserves
any rights under, any attorney-client privilege associated with such information
or any protection afforded by the work-product doctrine with respect to any of
the matters disclosed or discussed herein.
 
The headings and introductions used in these Disclosure Schedules have been
included for convenience only, and are not intended to limit the effect of the
disclosures contained herein or to expand the scope of the information required
to be disclosed herein.
 

--------------------------------------------------------------------------------

Schedule 3.1(a)
 
Subsidiaries
 

1.
Advanced Inhalation Therapies (AIT) Ltd.

 

2.
AIT, Inc.

 

--------------------------------------------------------------------------------

 
Schedule 3.1(e)
 
Filings Consents and Approvals
 
None.
 

--------------------------------------------------------------------------------

Schedule 3.1(g)
 
Capitalization
 

1.
As of February 1, 2018:

 

a.
The Company’s authorized capital stock consisted of:

 

i.
100,000,000 shares of Common Stock; and

 

ii.
10,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”).

 

b.
The shares of capital stock issued and outstanding consisted of:

 

i.
6,097,254 shares of Common Stock; and

 

ii.
No shares of Preferred Stock.

 

c.
3,843,603 shares of Common Stock were issuable pursuant to the Existing Warrants
at a weighted average exercise price of $4.28;

 

d.
681,573 shares of Common Stock were issuable pursuant to outstanding awards
under the Company’s employee stock option plan (the “ESOP”), at a weighted
average exercise price of $6.02; and

 

e.
77,101 shares of Common Stock were reserved for future issuances pursuant to
future awards under the ESOP.

 

2.
The Company issued (i) Warrants to Purchase Common Stock, dated January 13, 2017
(the “January 2017 Warrants”) and (ii) Warrants to Purchase Shares, dated March
31, 2017 (the “March 2017 Warrants” and, together with the January 2017
Warrants, the “Existing Warrants”). The Company represents that it believes that
an exercise price adjustment with respect to the Existing Warrants pursuant to
the terms thereof should be the sole adjustment required thereunder as a result
of the transactions contemplated by the Transaction Documents.

 

--------------------------------------------------------------------------------

Schedule 3.1(t)
 
Certain Fees
 

1.
Fee payable to the Placement Agent pursuant to that certain letter agreement,
dated as of January 4, 2018, by and between the Placement Agent and the Company,
as amended, equal to 5% of the total gross proceeds received by the Company from
the offering of the Securities.

 

2.
Fee payable to Brookline Capital Markets, a division of CIM Securities, LLC
(“Brookline”) pursuant to that certain engagement letter, dated as of December
13, 2017, by and between Brookline and the Company, equal to 2% of the total
gross proceeds received by the Company from the offering of the Securities.

 

3.
The Company entered into an engagement letter with Maxim Group LLC (“Maxim”) on
December 8, 2017 (the “Maxim Engagement Letter”) pursuant to which Maxim would
have received a fee equal to 5% of the gross proceeds received by the Company
from the offering of the Securities. Notwithstanding the fact that Maxim has
terminated their engagement under the Maxim Engagement Letter, the Company may
be required to pay Maxim some, or all, of the fee agreed to in the Maxim
Engagement Letter.

 
 

--------------------------------------------------------------------------------